Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jong-Jin Han on 11 February 2021.

IN THE CLAIMS:

Claims 3 and 17 are cancelled without prejudice.

1. (Currently Amended)   A Cucurbita pepo (C. pepo) plant tolerant of or resistant to Tomato Leaf Curl New Dehli Virus (ToLCNDV), wherein said plant comprises one Quantitative Trait Locus (QTL) associated with tolerance of or resistance to ToLCNDV on linkage group 11 (LG11), wherein said QTL on LG11 comprises in the C. pepo variety TLG, a representative sample of seed of which has been deposited under NCIMB number 42686.

14. (Currently Amended)   A selected Cucurbita pepo plant produced by the method according to claim 9, wherein said plant comprises one QTL associated with tolerant of or resistant to ToLCNDV on linkage group 11 (LG11), wherein said QTL on LG11 comprises markers: (1) SQ-0006678 (SEQ ID NO: 8) on one side and (ii) SQ-0010B44 (SEQ ID NO: 9) and/or SQ-0000209 (SEQ ID NO: 10) on the other side.

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance.  During a telephone conversation conducted on 11 February 2021, Jong-Jin Han requested an extension of time for a 2nd MONTH and authorized the Commissioner to charge Deposit Account No. 50-1283 the required fee of $400 for this extension and authorized the following examiner’s amendment.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 8:30 am - 5:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The central fax number for official correspondence is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anne Kubelik/Primary Examiner, Art Unit 1662